          Case 1:19-cr-10081-IT Document 274 Filed 10/22/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                    )
            v.                      )   Criminal No. 19-CR-10081
                                    )
GORDON ERNST, et al.,               )
                                    )
                  Defendants.       )
____________________________________)

                 DONNA HEINEL’S MOTION TO JOIN JOVAN VAVIC’S
                       MOTION TO DISMISS INDICTMENT

       Defendant Donna Heinel moves to join the motion to dismiss filed by Defendant Jovan

Vavic pursuant to Fed. R. Crim. P. 12(b)(3)(B) (Dkt. No. 264) in the above-captioned case. Mr.

Vavic argues that the Indictment fails to allege a single RICO Conspiracy among the Enterprise

and the various defendants, and that it fails to adequately allege that he joined the alleged RICO

Conspiracy. This motion applies equally to Dr. Heinel. Undersigned counsel therefore wishes to

advance the same arguments on Dr. Heinel’s behalf and requests permission to join in the

motion. No prejudice to the government would arise from the allowance of this motion.

Dated: October 22, 2019                       Respectfully submitted,


                                                /s/ Nina Marino__________   ____
                                              NINA MARINO (CA Bar No. 142814)
                                              KAPLAN MARINO, P.C.
                                              9454 Wilshire Blvd., Ste. 902
                                              Beverly Hills, CA 90212
                                              Telephone: (310) 557-0007
                                              marino@kaplanmarino.com
                                              (Admitted pro hac vice)
                                              Counsel for Dr. Donna Heinel




                                                 1
          Case 1:19-cr-10081-IT Document 274 Filed 10/22/19 Page 2 of 2



                       COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        I hereby certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of the United States
District Court of Massachusetts, counsel for Dr. Heinel conferred with counsel for the United
States on October 21, 2019 regarding this motion, and Assistant United States Attorney Eric
Rosen informed us that the United States has no objection to Dr. Heinel joining Vavic’s motions
to dismiss.
                                                 /s/ Nina Marino__________           ____
                                               NINA MARINO
                                               Counsel for Dr. Donna Heinel




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on October 22, 2019.


                                               /s/ Nina Marino__________             ____
                                              NINA MARINO
                                              Counsel for Dr. Donna Heinel




                                                 2
